CRITZ, Justice.
The opinion of the Court of Civil Appeals, which is reported at 126 S.W.2d 719, correctly states the record and the law questions involved in this case, and correctly decides such law questions. Fidelity Union Insurance Co. v. Tate Hutchins et al., Tex.Sup., 133 S.W.2d 105.
In the case just cited we, in principle, fully discussed and decided the law questions involved in the retrial of this case. As we interpret it, the opinion of the Court of Civil Appeals in this case is in harmony with our opinion in the Hutchins case. We therefore adopt the opinion of the Court of Civil Appeals as so interpreted.
The judgment of the Court of Civil Appeals, which reverses the judgment of the 'district court and remands the cause to the district court for trial on its merits, is affirmed.